               Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 1 of 27




                            IN THE UNITED STATES DISTRICT COURT

                         FOR THE SOUTHERN DISTRICT OF NEW YORK

 EMILIO L. VOZZOLO, on behalf of himself               Civil Action No.: 20-3503
 and all others similarly situated,
                                Plaintiff,

                                                       CLASS ACTION COMPLAINT
                           v.

                                                       DEMAND FOR JURY TRIAL
 AIR CANADA,
                                Defendant.




          Plaintiff Emilio L. Vozzolo (“Plaintiff”), by his attorneys, makes the following allegations

pursuant to the investigation of his counsel and based upon information and belief, except as to

allegations specifically pertaining to himself and his counsel, which are based on personal

knowledge.

                                        NATURE OF THE ACTION

          1.       This is a class action against Air Canada (“Defendant”) arising out of their failure

to provide full refunds to consumers whose flights were cancelled as a result the COVID-19 virus.

          2.       At the time of this Complaint, the COVID-19 virus has spread across the globe,

leaving physical, social, and economic devastation in its wake. Schools, business, and institutions

have been ordered to close and stay-at-home orders have been instituted in an effort to slow the

spread.

          3.       Travel, like many activities once routine, has become severely limited, and in some

cases, eliminated. Federal and local governments have discouraged non-essential travel and
            Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 2 of 27



restricted the destinations and times of travel for health safety reasons. As a result, demand for

airline travel has drastically decreased within the United States and abroad.

       4.       Defendant responded to the decrease in demand and concern for health safety

arising from the COVID-19 virus by reducing its flight schedules and cancelling flights for

thousands of passengers. But rather than refund passengers for the value of their cancelled flights,

Defendant is refusing to provide anything other than vouchers for the pre-paid flights, even if the

purpose for the trip has ended. In doing so, Defendant breaches its Terms and Conditions which

promise that it will refund customers the full value of their ticket, upon request, for flights

cancelled by Air Canada, including if the cancellation was “required for safety purposes.”

       5.       Moreover, Defendant defies recent U.S. Department of Transportation (“DOT”)

guidelines which issued an “Enforcement Notice” requiring both domestic and foreign airlines to

refund tickets for flights cancelled due to Covid-19. In fact, the DOT’s “Enforcement Notice”

states that the “longstanding obligation of carriers to provide refunds for flights that carriers cancel

or significantly delay does not cease when the flight disruptions are outside of the carrier’s control

(e.g., a result of government restrictions).”1

       6.       Plaintiff is entitled to a full refund for his cancelled Air Canada flight. Instead,

Defendant issued him, and countless other customers, a voucher that will expire if not used within

a set period of time.

       7.       Defendant has undoubtedly experienced economic hardships as a result of the

Covid-19 pandemic and the resulting decrease in demand for air travel. While Plaintiff and

Plaintiff’s counsel are not numb to this, they bring this action on behalf of individuals also facing

severe hardship who, unlike Defendant, have not been granted staggering government relief and


1
 https://www.transportation.gov/sites/dot.gov/files/2020-
04/Enforcement%20Notice%20Final%20April%203%202020.pdf

                                                   2
             Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 3 of 27



whose hard-earned money Defendant is now holding without having provided the flight they

booked and contracted.

        8.       Indeed, the Canadian government has responded to the economic hardship

Defendant, and other Canadian airlines face, by promising a C$82 billion ($56.9 billion) aid

package.2 In addition to the promised government aid, Defendant will also profit from its unlawful

practice of issuing vouchers that are tantamount to interest-free loans rather than refunds for

cancelled flights. Moreover, because a significant percentage of customers are unlikely to redeem

their vouchers before the deadline, Defendant will likely reap close to a 100% profit margin on

many of the unredeemed pre-paid tickets since it will then keep the airfare consumers paid for

without providing anything to them in return. Defendant is essentially using the pre-paid tickets

as interest free loans, and in the case of unredeemed vouchers as a forced grant, demanding that

its suffering customers provide it with a second bail-out.

        9.       Plaintiff seeks relief individually, and as a class action, on behalf of all consumers

in the United States who purchased Air Canada, Air Canada Rouge or Air Canada Express flights

scheduled to operate within, from, or to the United States from March 1, 2020 through the date of

a class certification order and who were not provided a full refund after Air Canada cancelled the

flights. Plaintiff also seeks relief individually and on behalf of a New York subclass, as defined

herein, for Defendant’s violation of the New York General Business Law § 349 and New York

General Business Law § 350 and for claims of Conversion, Money Had and Received, and for

Unjust Enrichment under New York common law.




2
 https://www.bloomberg.com/news/articles/2020-03-18/trudeau-said-to-plan-virus-support-worth-1-of-canada-s-
economy?sref=ZCCexVBt

                                                      3
           Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 4 of 27



                                                 PARTIES

          10.   Plaintiff Vozzolo is a resident of Rockland County, New York, the state most

heavily affected by COVID-19 in the United States. On December 30, 2020, Mr. Vozzolo

purchased five round-trip tickets from Defendant for the purpose of he and four of his immediate

family members traveling from Newark, New Jersey to Vancouver BC, Canada for a family

wedding. The flight was scheduled to depart on April 29, 2020 and return on May 5, 2020. Mr.

Vozzolo paid Defendant $ 1,942.90 for the tickets, including taxes and fees.

          11.   On or about March 26, 2020, Plaintiff contacted Defendant through its customer

service representative to discuss the COVID-19 impact on travel. Plaintiff was told that if the

rebooked flights were cancelled, he would not receive a refund. Rather, the only option was to

receive a voucher for travel from Defendant that would expire within two years of the date his

tickets were purchased. On or about April 20, 2020, Plaintiff learned that Defendant cancelled his

flight.    Additionally, only after Plaintiff booked his flight and after the COVID-19 pandemic

became manifest, the Defendant updated its website confirming that only a credit will be offered

for cancelled flight.3

          12.   Unlike its current website, at the time that Mr. Vozzolo purchased his ticket, the

Air Canada website represented that “in the event of a flight cancellation or a delay of more than

two hours, Air Canada offers you the option of requesting a refund for the unused portion of your

ticket or using the unused portion toward future travel . . .”4 The tickets are also subject to the

Terms and Conditions in effect when the tickets were purchased which states that Defendant “will



3
  https://www.aircanada.com/us/en/aco/home/book/travel-news-and-updates/2020/covid-19.html#/cancelled-flight
4
  https://web.archive.org/web/20190129111300/https://www.aircanada.com/ca/en/aco/home/fly/flight-
information/delayed-flights-and-cancellations/refund-options.html



                                                      4
             Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 5 of 27



refund the unused portion of the ticket” when “the passenger experiences a delay of three hours or

more, a denial of boarding or cancellation, and refuses alternate travel arrangements . . .due to

reasons within Air Canada’s control or required for safety purposes.” International Tariff General

Rules Application to Transportation of Passengers and Baggage, (hereinafter “Terms and

Conditions) Rule 100 Sec. (D), 104. Exhibit A.

           13.     Based on these provisions and statements, Defendant contractually promised and

represented that the tickets Mr. Vozzolo purchased would be refunded if Defendant cancelled the

flight (including if the cancellation was “required for safety purposes”). Mr. Vozzolo relied on

Defendant’s promises and representations in deciding to purchase the airline ticket, and these

promises and representations were part of the basis of the bargain. Had Mr. Vozzolo known that

Defendant would not honor its promise to refund his ticket if it cancelled his flight (including if

the cancellation was “required for safety purposes”), this would have impacted his purchasing

decision. Here, Defendant cancelled Plaintiff’s flight arising from the COVID-19 pandemic.

Plaintiff seeks a refund because he and his immediate family members do not know when or if

they will be able to use a travel voucher.

           14.     Defendant Air Canada is Canada's largest domestic and international airline, with

its principal place of business in Montreal, Canada. Defendant advertises and conducts business

throughout the United States, including the State of New York. La Guardia and Newark airport

represent two of the Company’s largest hubs, serving up to 110 non-stop flights per day (including

codeshare flights with their partner United Airlines) to and from seven Canadian cities: Vancouver,

Calgary, Toronto, Ottawa, Montreal, Quebec City and Halifax.5




5
    https://www.aircanada.com/content/aircanada/ca/en/aco/home/about/media/air-canada-usa.html

                                                        5
           Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 6 of 27



                                    JURISDICTION AND VENUE

          15.      Jurisdiction of this Court is proper under 28 U.S.C. § 1332(d)(2). Diversity

jurisdiction exists as Plaintiff is a New York resident and Defendant, a foreign corporation, has

availed itself of the laws of the State of New York as it has sufficient and numerous contacts with

the State of New York within this District. The Class Plaintiff seeks to certify includes citizens

and residents of New York. The amount in controversy exceeds $5,000,000 for Representative

Plaintiff and members of the Class collectively, exclusive of interest and costs, by virtue of the

combined purchase prices paid by Plaintiff and the Class, and the profits reaped by Defendant from

its transactions with Plaintiff and the Class, as a direct and proximate result of the wrongful

conduct alleged herein, and by virtue of the statutory penalties and injunctive and equitable relief

sought.

          16.      Venue is proper within this judicial district pursuant to 28 U.S.C. § 1391 because a

substantial portion of the underlying transactions and events complained of herein occurred and

affected persons and entities are located in this judicial district, and Defendant received substantial

compensation from such transactions and business activity in this judicial district, including as the

result of purchases of the airline tickets from travel agencies herein, and the interstate trade and

commerce described herein is and has been carried out in part within this judicial district.

Moreover, Plaintiff is a resident of Rockland County, New York and his online purchase of the

airline ticket was made within this judicial district.

                        FACTS COMMON TO ALL CAUSES OF ACTION

   I.           Air Canada Corporate Background

          17.      The inception of Air Canada dates back to 1937 when the Canadian government

created Trans-Canada Air Lines (TCA) to provide transcontinental airline services within



                                                    6
             Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 7 of 27



Canada’s borders.6 Originally, TCA was a wholly owned subsidiary of the government-owned

Canadian National Railway Corporation.7 In 1965, TCA adopted the name Air Canada, and in

1988 the Canadian government approved its privatization, with the completion of its IPO in

October 1988.8 By July 1989, Air Canada successfully completed its move to privatization after

its second issuance of stock.9

           18.     Throughout the 1990s, Air Canada went through a series of restructuring and

obtained entry into the Japanese market while also opening almost 30 new U.S. routes in 1995.10

In 1997, Air Canada joined Lufthansa, Scandinavian Airlines System, Thai Airways International,

and United Airlines to form the Star Alliance, which linked the member airline’s routes and

honored each other’s frequent flyer miles.11 By the late 1990s, Air Canada had record profits, with

international fares accounting for more than half of passenger revenue.12 In July 2000, Air Canada

acquired Canadian Airlines, and later merged the regional carries of both into a single entity called

Air Canada Jazz.13 Shortly thereafter it launched Zip, a low-fare carrier based in Calgary.14

           19.     Through its membership in the Star Alliance, Air Canada now offers services to

1,300 airports in 195 countries using a fleet of over 300 aircraft.15 In 2018, it operated an average

of 1,550 scheduled flights each day and carried nearly 51 million passengers to nearly 220

destinations on six continents.16 It is the largest airline and the largest provider of “scheduled




6
    https://www.referenceforbusiness.com/history2/35/Air-Canada.html
7
  Id.
8
  Id.
9
  Id.
10
   Id.
11
   Id.
12
   Id.
13
   Id.
14
   Id.
15
   https://www.aircanada.com/content/aircanada/ca/en/aco/home/about/corporate-profile.html
16
   Id.

                                                        7
              Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 8 of 27



passenger services in the Canadian market, the Canada-Us transborder market and in the

international market to and from Canada.”17

             20.      Air Canada has recently experienced a decade of growth. In February 16, 2020,

Air Canada’s President and CEO Calin Rovinesco reported it was the top performing stock on the

TSX for the past decade, with a 3,575 per cent return. As of December 31, 2019, Defendant held

$5.9 billion in cash, cash equivalents and short-term investments.18

       II.         Covid-19 and Air Canada’s Cancellations

             21.      In January 2020, numerous people were infected with a new virus in Wuhan, China.

The virus spread rapidly throughout China, and in some cases fatally, with the World Health

Organization (“WHO”) reporting the first cases outside China on January 20, 2020 in Japan, South

Korea, and Thailand. The following day, the first confirmed case was reported in the United States

in a Washington State resident who had recently returned from a trip to Wuhan.

             22.      The WHO soon declared a global health emergency and named the virus Covid-19,

as the death toll in China reached 1,113 and confirmed cases worldwide exceeded 45,000. As the

virus spread, countries around the world began to restrict travel to and from their borders. On

January 31, 2020, travel restrictions affecting domestic and international air travel began when the

U.S. federal government restricted travel from China. On February 29, 2020, the U.S. Government

issued a “do not travel” warning for areas most impacted by the virus in Italy and South Korea,

and banned all travel to Iran. On March 11, 2020, while the WHO declared Covid-10 to be a

pandemic, the U.S. Government blocked travel from Europe to the United States.

             23.      A few days later, President Trump declared a national emergency as states ordered

the closings of schools and non-essential businesses across the United States. The majority of


17
     Id.
18
     https://business.financialpost.com/opinion/bob-scott-airline-bailouts-before-passenger-refunds-no-way

                                                           8
             Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 9 of 27



U.S. states soon issued stay-at-home directives, urging residents to refrain from all “nonessential”

travel. The United States officially became the most severely impacted country, with at least

81,321 confirmed infections and more than 1,000 deaths.19

           24.      As the number of confirmed cases increased, so did the restrictions in travel,

resulting in a significant decrease in demand for airline travel. Initially, Defendant responded to

the decreased demand by cancelling only selective flights. But on March 18, 2020, Defendant

announced that it was cancelling all flights in certain location or on certain schedules until March

31, 2020, at which time the “majority” of its flights would be suspended or cancelled.

           25.      Defendant canceled over 25% of its flights, including Plaintiff’s flight, beginning

on March 20, 2020 through May 1, 2020. As a result, thousands of passengers, like Plaintiff, who

bought tickets from Defendant are no longer able to use them for the travel they paid for.

           26.      Defendant is refusing to abide by its contractual and regulatory obligations by

forcing customers, like Plaintiff, to accept a non-transferrable voucher which can only be used

within a fixed time period. In most cases, this voucher proves useless as customers like Plaintiff

purchased their tickets for a specific event or purpose which has passed, and they now no longer

have any desire or purpose to travel to the destination for which they booked the ticket, or to any

other destination where Defendant operates.

           27.      Class Members are entitled to a full refund of their tickets pursuant to Defendant’s

contractual obligations. Air Canada airline tickets are subject to its Terms and Conditions which

states that Defendant “will refund the unused portion of the ticket” when “the passenger

experiences a delay of three hours or more, a denial of boarding or cancellation, and refuses




19
     https://www.nytimes.com/article/coronavirus-timeline.html

                                                          9
            Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 10 of 27



alternate travel arrangements . . .due to reasons within Air Canada’s control or required for safety

purposes.” Terms and Conditions, Rule 100 Sec. (D), 104. Exhibit A.

     28.   Prior to the Covid-19 outbreak, Defendant’s website stated “in the event of a flight

cancellation or a delay of more than two hours, Air Canada offers you the option of requesting a

refund for the unused portion of your ticket or using the unused portion toward future travel . . .”

as represented in the screenshot below stored in the “wayback machine” archives.




           29.    After Defendant began to cancel flights due to Covid-19 and refuse to provide

refunds, it changed the refund policy on its webpage to state, “In the event of a flight cancellation

or a delay of more than three hours, for situations other than those outside our control, Air

Canada offers you the option of requesting a refund for the unused portion of your ticket, or using

the unused portion toward future travel with us. Cancellations resulting from the COVID-19

crisis are considered outside our control.” 20 (emphasis added). This was not its policy at the time


20
  https://www.aircanada.com/us/en/aco/home/fly/flight-information/delayed-flights-and-cancellations/refund-
options.html

                                                       10
        Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 11 of 27



that Plaintiff, and class members, purchased their tickets for travel scheduled from March 30, 2020

and beyond. By changing the policies on its website, Defendant admits that its prior policy did

not exempt it from providing a full refund when Air Canada cancelled a flight. In refusing to

provide refunds, and then changing its refund policy, Defendant breached its contractual promises

and representations to its customers. Plaintiff and Class members have not received the benefit of

their bargain because Defendant failed to perform its contracted obligation to provide the flight

they booked and then refused to refund the purchase price.

       30.     Defendant promised and represented that it would refund customers for flights it

cancelled, and Plaintiff and Class members relied on these representations and contractual

promises in deciding to purchase the airline ticket, and these representations and contractual

promises were part of the basis of the bargain. Moreover, the return of the purchase price to

Plaintiff and Class members is an alternate remedy where, as here, the contract has been effectively

rescinded by Defendant’s failure to provide the flight they booked.

       31.      Defendant’s most recent refund policy is false and misleading in that it represents

that Air Canada does not have an obligation to provide refunds for cancelled flights, when in fact

it does have a contractual obligation to do so under the policy in affect when Plaintiff and Class

Members purchased the relevant tickets. Rather than refunding “via [the] original point of

purchase” after it cancelled numerous flights, as its website and Terms and Conditions promised

at the time of purchase, Defendant has, at most, provided only vouchers, some of which expire in

a year. Had Plaintiff known that Air Canada would not honor its promise to refund his ticket if it

cancelled his flight, this would have impacted his purchasing decision. The materiality of

promising to refund cancelled flights and then refusing to do so is obvious as customers are not




                                                11
            Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 12 of 27



only being refused the services they paid for, they are suffering financial damage due to

Defendant’s failure to honor its refund claims.

          32.      Countless Air Canada consumers have voiced, and continue to voice, complaints

over Defendant’s unfair and deceptive refund practices. For example, Defendant’s Facebook page

is rife with wronged customers asking Defendant to correct its unjust conduct and provide them

with their promised refunds, as demonstrated below:21




21
     https://www.facebook.com/pg/aircanada/posts/



                                                    12
Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 13 of 27




                              13
Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 14 of 27




                              14
Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 15 of 27




                              15
         Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 16 of 27




       33.     The above customer complaints are only a small sample of complaints voiced

within a week before the filing of this Complaint, and do not begin to portray the number of

customers who have been wronged by Defendant’s conduct.

       34.     In response to the increase in airline customer complaints regarding cancelled

flights in the wake of Covid-19, on April 3, 2020, the DOT issued the following Enforcement

Notice:22


               The U.S. Department of Transportation’s Office of Aviation
               Enforcement and Proceedings (Aviation Enforcement Office), a unit
               within the Office of the General Counsel, is issuing this notice to
               remind the traveling public, and U.S. and foreign carriers operating
               at least one aircraft having a seating capacity of 30 or more seats,
               that passengers should be refunded promptly when their scheduled
               flights are cancelled or significantly delayed. Airlines have long
               provided such refunds, including during periods when air travel has
               been disrupted on a large scale, such as the aftermath of the
               September 11, 2001 attacks, Hurricane Katrina, and presidentially

22
  https://www.transportation.gov/sites/dot.gov/files/2020-
04/Enforcement%20Notice%20Final%20April%203%202020.pdf

                                                 16
        Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 17 of 27



              declared natural disasters. Although the COVID-19 public health
              emergency has had an unprecedented impact on air travel, the
              airlines’ obligation to refund passengers for cancelled or
              significantly delayed flights remains unchanged.

              The Department is receiving an increasing number of complaints
              and inquiries from ticketed passengers, including many with
              nonrefundable tickets, who describe having been denied refunds for
              flights that were cancelled or significantly delayed. In many of these
              cases, the passengers stated that the carrier informed them that they
              would receive vouchers or credits for future travel. But many
              airlines are dramatically reducing their travel schedules in the wake
              of the COVID-19 public health emergency. As a result, passengers
              are left with cancelled or significantly delayed flights and vouchers
              and credits for future travel that are not readily usable. Carriers have
              a longstanding obligation to provide a prompt refund to a ticketed
              passenger when the carrier cancels the passenger’s flight or
              makes a significant change in the flight schedule and the
              passenger chooses not to accept the alternative offered by the
              carrier. The longstanding obligation of carriers to provide refunds
              for flights that carriers cancel or significantly delay does not cease
              when the flight disruptions are outside of the carrier’s control
              (e.g., a result of government restrictions). The focus is not on
              whether the flight disruptions are within or outside the carrier’s
              control, but rather on the fact that the cancellation is through no fault
              of the passenger. Accordingly, the Department continues to view
              any contract of carriage provision or airline policy that purports to
              deny refunds to passengers when the carrier cancels a flight, makes
              a significant schedule change, or significantly delays a flight to be a
              violation of the carriers’ obligation that could subject the carrier to
              an enforcement action.

              (emphasis added).

       35.    Thus, Defendant’s false and misleading refund claims not only violate its contracts

and New York Gen. Bus. Law §§ 349 and 350, but are in direct violation of the DOT Enforcement

Notice. Additionally, Defendant’s conduct gives rise to claims for breach of contract, recission,

conversion, Money Had and Received, and unjust enrichment.




                                                 17
            Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 18 of 27



                               CLASS ACTION ALLEGATIONS

       36.      Plaintiff seeks certification of a class under Fed.R.Civ.P. 23 (b)(1), (b)(2), (b)(3)

and/or (c)(4), as may deemed appropriate by the Court. Plaintiff brings this action on behalf of

himself and on behalf of all other consumers in the United States who purchased Air Canada airline

tickets and were not provided a full refund by Air Canada for cancelled Air Canada, Air Canada

Rouge or Air Canada Express flights scheduled to operate within, from, or to the United States

from March 1, 2020 through the date of a class certification order. Excluded from the Class are:

(i) Defendant and its employees, principals, affiliated entities, legal representatives, successors and

assigns; and (ii) the judges to whom this action is assigned and any members of their immediate

families.

       37.      Plaintiff also seeks to represent a subclass of all members of the Class who

purchased the relevant tickets in New York (“New York Subclass”).

       38.      Upon information and belief, there are thousands of members of the Class.

Therefore, individual joinder of all members of the Class would be impracticable. The precise

number of Class members is unknown to Plaintiff, but may be easily discovered from Defendant’s

records.

       39.      There is a well-defined community of interest in the questions of law and fact

affecting the parties represented in this action.

       40.      Common questions of law or fact exist as to all members of the Class. These

questions predominate over the questions affecting only individual Class members.               These

common legal or factual questions include:

       a.       Whether Defendant engaged in the false, misleading, and unlawful conduct alleged;




                                                    18
         Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 19 of 27



       b.      Whether Defendant failure to provide the flights Plaintiff and Class members

booked by cancelling them is grounds for recission entitling Plaintiff and Class members to the

return of the purchase price they paid;

       c.      Whether Defendant promised to refund customers for flights it cancelled;

       d.      Whether Defendant has a practice of denying refunds to Class Members for flights

Defendant cancelled;

       e.      Whether Defendant’s practice of denying refunds to customers on flights cancelled

by Defendant breaches its contracts with Plaintiff and Class members, and is otherwise unfair,

deceptive, and/or misleading; and

       f.      The appropriate measure of damages and/or restitution.

       41.     The Class is ascertainable because its definition is objective and specific. Class

Members may be identified through claim forms or receipts. Additionally, Class Members may

be identified through records of airline ticket sales.

       42.     Plaintiff Vozzolo’s claims are typical of the claims of the Class, in that he is a

consumer who purchased Air Canada airline tickets in the United States that were promised and

represented to be refundable by Defendant if cancelled, but Defendant refused to provide a refund

after canceling his flight. His claims are typical of the claims of the New York Subclass in that he

is a consumer who purchased Air Canada airline tickets in the state of New York that were

promised and represented to be refundable by Defendant if cancelled the flights, but Defendant

refused to provide a refund after canceling the flights. Plaintiff Vozzolo, therefore, is no different

in any relevant respect from any other Class member, and the relief sought is common to the Class

and the New York Subclass.




                                                  19
         Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 20 of 27



       43.     Plaintiff Vozzolo is an adequate representative of the Class and Subclass because

his interests do not conflict with the interests of the members of the Class and Subclass he seeks

to represent, and he has retained counsel competent and experienced in conducting complex class

action litigation. Plaintiff and his counsel will adequately protect the interests of the Class and

Subclass.

       44.     A class action is superior to other available means for the fair and efficient

adjudication of this dispute. The damages suffered by each individual member of the Class and

Subclass are small given the burden and expense of individual prosecution of the complex

litigation necessitated by Defendant’s conduct. Thus, it would be virtually impossible for members

of the Class and Subclass to effectively redress the wrongs done to them through individual actions.

Moreover, even if members of the Class and Subclass could afford individual actions, it would

still not be preferable to class-wide litigation. Individual actions also present the potential for

inconsistent or contradictory judgments, which would be dispositive of at least some of the issues

and hence interests of the other members not party to the individual actions, would substantially

impair or impede their ability to protect their interests, and would establish incompatible standards

of conduct for the party opposing the class. By contrast, a class action presents far fewer

management difficulties and provides the benefits of single adjudication, economies of scale, and

comprehensive supervision by a single court.

       45.     Further, in the alternative, the action may be maintained as class actions with

respect to particular issues, pursuant to Fed.R.Civ.P. 23(c)(4).




                                                 20
           Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 21 of 27



                                      CAUSES OF ACTION

                                            COUNT I

                                            (Contract)

          46.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

herein.

          47.   Plaintiff brings this Count I individually and on behalf of the members of the Class

and Subclass. The allegations for the “Class” in this Count shall alternatively be deemed to be

asserted on behalf of the Subclass.

          48.   Defendant entered into a contract with Plaintiff and Class members where the

essential basis of the bargain was to provide the service of airline flights they booked in exchange

for money they paid to Defendant. Defendant failed to provide the flights Plaintiff and Class

members booked when it cancelled them. The return of the purchase price to Plaintiff and Class

members is a remedy where, as here, the contract has been effectively rescinded by Defendant’s

failure to provide the flight they booked. Plaintiff and the Class seek recission of their contracts

for flights they booked with Defendant that it cancelled, and that Defendant return the amounts

Plaintiff and Class members paid for those cancelled flights.

          49.   In the event recission is not available, Plaintiff and the Class alternatively seek

damages from Defendant for its breach of contract. Defendant entered into a contract with Plaintiff

and Class Members to provide the service of airline flights they booked in exchange for money

they paid to Defendant, and to provide a refund in the event that it should cancel such flights.

          50.   Defendant breached this contract when it did not provide Plaintiff and Class

Members with the bargained for flights or the bargained for refunds.




                                                 21
           Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 22 of 27



          51.     Defendant’s breach has caused Plaintiff and Class Members to suffer injury by

having paid money and not having received the benefit of the bargained for flights or refund.

                                              COUNT II

                  (Deceptive Acts or Practices, New York Gen. Bus. Law. § 349)

          52.     Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

herein.

          53.     Plaintiff brings this Count II individually and on behalf of the members of the

Subclass.

          54.     By the acts and conduct alleged herein, Defendant committed unfair or deceptive

acts and practices by misrepresenting that it did not have an obligation to refund customers for

flights it cancelled, when in fact it does.

          55.     The foregoing deceptive acts and practices were directed at consumers, and have

had a broad impact on consumers in New York.

          56.     The foregoing deceptive acts and practices are misleading in a material way

because they fundamentally misrepresent Defendant’s Terms and Conditions.

          57.     Plaintiff and members of the Subclass were injured because they paid for Air

Canada airline tickets and believed them to be refundable if cancelled, but Defendant later claimed

that they were not and refused to provide the refunds.

          58.     Plaintiff, on behalf of himself, other members of the Subclass to recover actual

damages or $50.00, whichever is greater, three times actual damages, and reasonable attorneys’

fees and costs.




                                                  22
           Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 23 of 27



                                           COUNT III

                     (False Advertising, New York Gen. Bus. Law. § 350)

          59.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

herein.

          60.   Plaintiff brings this Count III individually and on behalf of the members of the

Subclass.

          61.   Based on the foregoing, Defendant has engaged in consumer-oriented conduct that

is deceptive or misleading in a material way which constitutes false advertising in violation of

Section 350 of the New York General Business Law.

          62.   Defendant’s recent refund policy is false, misleading and deceptive statements and

representations of fact that were directed to consumers.

          63.   The recently implemented Air Canada airline ticket “refund policies” are false,

misleading and deceptive statements and representations of fact have resulted in consumer injury

and harm to the public interest.

          64.   As a result of Defendant’s false, misleading and deceptive “refund policy”

statements and representations of fact, Plaintiff and the Subclass have suffered and continue to

suffer economic injury.

          65.   Plaintiff, on behalf of himself and other members of the Subclass, seeks to recover

actual damages or $500.00, whichever is greater, three times actual damages, and reasonable

attorneys’ fees and costs.




                                                23
           Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 24 of 27



                                            COUNT IV

                                           (Conversion)

          66.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

herein.

          67.   Plaintiff brings this Count IV individually and on behalf of the members of the

Class and Subclass. The allegations for the “Class” in this Count shall alternatively be deemed to

be asserted on behalf of the Subclass.

          68.   Plaintiff and members of the Class have an ownership interest and right to the

monies paid for the tickets for cancelled flights sold by Defendant, as well as for the consequential

damages resulting therefrom.

          69.   Defendant has intentionally and wrongly asserted dominion over the payments

illegally diverted to them for the cancelled flights, and consequential damages resulting therefrom.

Defendant has done so every time that Plaintiff and members of the Class paid to purchase a ticket

for a flight that was later cancelled or subject to a significant schedule change by Air Canada.

          70.   As a direct and proximate cause of Defendant’s conversion, Plaintiff and members

of the Class suffered damages in the amount of the payments made for each time they purchased

a ticket for a flight that was cancelled or subject to a significant schedule change by Turkish

Airlines, and in the amount of consequential damages resulting therefrom.

                                            COUNT V

                                   (Money Had And Received)

          71.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

herein.




                                                 24
           Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 25 of 27



          72.   Plaintiff brings this Count V individually and on behalf of the members of the Class

and Subclass. The allegations for the “Class” in this Count shall alternatively be deemed to be

asserted on behalf of the Subclass.

          73.   Defendant received money in the form of airline ticket fees that were intended to

be used for the benefit of Plaintiff and the Class.

          74.   Those airline ticket fees were not used for the benefit of Plaintiff and the Class, and

Defendant has not given back or refunded the wrongfully obtained money and airline tickets fees

to Plaintiff and the Class.

          75.   Defendants obtained roughly money in the form of airline ticket fees that was

intended to be used to provide flights for Plaintiff and the Class. Defendant, however, has retained

all of the airline ticket fees while cancelling its flights that Plaintiff and members of the Class were

supposed to be passengers on.

                                             COUNT VI

                                        (Unjust Enrichment)

          76.   Plaintiff repeats the allegations in the foregoing paragraphs as if fully set forth

herein.

          77.   Plaintiff brings this Count VI individually and on behalf of the members of the

Class and Subclass. The allegations for the “Class” in this Count shall alternatively be deemed to

be asserted on behalf of the Subclass. This Count is brought in the alternative.

          78.   By misleadingly representing that its airline tickets were no longer refundable if the

trip was cancelled by Air Canada, Defendant obtained money from Plaintiff and members of the

Class.




                                                  25
         Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 26 of 27



        79.     By virtue of the unlawful conduct described herein, Defendant will be unjustly

enriched if it is permitted to retain the money it obtained from Plaintiff and members of the Class

for its misrepresented airline tickets.

        80.     In equity and good conscience, Defendant should be required to return to Plaintiff

and the Class the amount they paid to purchase their airline tickets. Otherwise, Defendant will be

unjustly enriched and Plaintiff and members of the Class will be left without adequate remedy at

law.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of herself and on behalf of the members of the Class

request an award, relief and entry of a judgment, as follows:

        A.      An order certifying that this action is properly brought and may be maintained as a

class action; that Plaintiff Vozzolo be appointed representative of the Class; and that Plaintiff’s

undersigned counsel be appointed Lead Counsel for the Class.

        B.      An order rescinding the contracts between Plaintiff and the Class and Defendant

for booked flights not provided due to their cancellation by Defendant, and directing Defendant to

return all amounts Plaintiff and Class members paid for those cancelled flights.

        C.      Restitution in such amount that Plaintiff and members of the Class paid to purchase

their cancelled airline tickets.

        D.      Compensatory damages for Causes of Action for which they are available.

        E.      Statutory damages allowable under New York Gen. Bus. Law §§ 349 and 350-e.

        F.      Punitive damages for Causes of Action for which they are available.

        G.      An Order awarding Plaintiff her costs of suit, including reasonable attorneys’ fees

and pre- and post-judgment interest.



                                                26
        Case 7:20-cv-03503-PMH Document 1 Filed 05/05/20 Page 27 of 27



       H.         An Order requiring an accounting for, and imposition of, a constructive trust upon

all monies Defendant received as a result of the misleading, fraudulent and unlawful conduct

alleged herein.

       I.         Such other and further relief as may be deemed necessary or appropriate.

                                   DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all causes of action and/or issues so triable.

DATED: May 5, 2020


FEINSTEIN DOYLE PAYNE                                  VOZZOLO LLC
 & KRAVEC, LLC

By: s/Joseph N. Kravec, Jr.                            By: s/Antonio Vozzolo
      Joseph N. Kravec, Jr.                                  Antonio Vozzolo

29 Broadway, 24th Floor                                345 Route 17 South
New York, NY 10006-3205                                Upper Saddle River, New Jersey 07458
Telephone: (212) 952-0014                              Telephone: (201) 630-8820
Email: jkravec@fdpklaw.com                             Facsimile: (201) 604-8400
                                                       Email: avozzolo@vozzolo.com
and

429 Fourth Avenue
Law & Finance Building, Suite 1300
Pittsburgh, PA 15219
Telephone: (412) 281-8400
Facsimile: (412) 281-1007

                            Counsel for Plaintiff and the Proposed Class




                                                  27
